Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/08/2022 has been entered

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maulin Patel on 08/12/2022.
	The application has been amended as follows:
Claim 1.	(Currently Amended) A method performed by a user equipment (UE) in a mobile communication network, the method comprising:
transmitting, to a network node, a UE component identifier (ID) in order to reduce a size of UE capability information;
receiving, from the network node, a UE radio capability enquiry message; and
transmitting, to the network node, a UE capability information message in response to the UE radio capability enquiry message,
wherein mapping information between each UE component ID and corresponding UE capabilities is stored in the network node, 
wherein a set of UE capabilities for communication with the mobile communication network is identified at the network node by the UE component ID based on the mapping information,
wherein the UE component ID is assigned by a vendor of the UE, and
wherein the UE component ID comprises an ID of the vendor of the UE.

Claim 2.	(Cancelled) 

Claim 3. 	(Previously Presented) The method of claim 1, wherein the network node includes at least one base station and at least one network entity for managing mobility of the UE.

Claim 4. 	(Previously Presented) The method of claim 1, further comprising:
configuring a network connection for communication with the network node based on the UE component ID.

Claim 5. 	(Currently Amended) A user equipment (UE) in a mobile communication network, the UE comprising:
a radio transceiver configured to transmit and receive a signal or a message with a network node within the mobile communication network; and
at least one processor configured to control to:
transmit, to the network node, a UE component identifier (ID) in order to reduce a size of UE capability information,
receive, from the network node, a UE radio capability enquiry message, and
transmit, to the network node, a UE capability information message in response to the UE radio capability enquiry message,
wherein mapping information between each UE component ID and corresponding UE capabilities is stored in the network node, 
wherein a set of UE capabilities for communication with the mobile communication network is identified at the network node by the UE component ID based on the mapping information,
wherein the UE component ID is assigned by a vendor of the UE, and
wherein the UE component ID comprises an ID of the vendor of the UE.

Claim 6.	(Cancelled) 

Claim 7. 	(Previously Presented) The UE of claim 5, wherein the network node includes at least one base station and at least one network entity for managing mobility of the UE.

Claim 8. 	(Previously Presented) The UE of claim 5, wherein the at least one processor is further configured to control configure a network connection for communication with the network node based on the UE component ID.

Claim 9. 	(Currently Amended) A method performed by a network node in a mobile communication network, the method comprising:
receiving, from a user equipment (UE), a UE component identifier (ID);
transmitting, to from the UE, a UE radio capability enquiry message; and
receiving, from the UE, a UE capability information message in response to the UE radio capability enquiry message,
wherein mapping information between each UE component ID and corresponding UE capabilities is stored in the network node,
wherein a set of UE capability for communication with the mobile communication network is identified at the network node by the UE component ID based on the mapping information, 
wherein the UE component ID is used to reduce a size of UE capability information,
wherein the UE component ID is assigned by a vendor of the UE, and
wherein the UE component ID comprises an ID of the vendor of the UE.

Claim 10.	(Cancelled) 

Claim 11. 	(Previously Presented) The method of claim 9, wherein the network node includes at least one base station and at least one network entity for managing mobility of the UE.

Claim 12. 	(Previously Presented) The method of claim 9, further comprising:
configuring a network connection for communication with the UE based on the UE component ID.

Claim 13. 	(Currently Amended) A network node in a mobile communication network, the network node comprising:
a radio transceiver configured to transmit and receive a signal or a message with a user equipment (UE); and
at least one processor is configured to control to:
receive, from the UE, a UE component identifier (ID),
transmit, to from the UE, a UE radio capability enquiry message, and
receive, from the UE, a UE capability information message in response to the UE radio capability enquiry message,
wherein mapping information between each UE component ID and corresponding UE capabilities is stored in the network node, 
wherein a set of UE capabilities for communication with the mobile communication network is identified at the network node by the UE component ID based on the mapping information, 
wherein the UE component ID is used to reduce a size of UE capability information,
wherein the UE component ID is assigned by a vendor of the UE, and
wherein the UE component ID comprises an ID of the vendor of the UE.

Claim 14.	(Cancelled) 

Claim 15. 	(Previously Presented) The network node of claim 13, wherein the network node includes at least one base station and at least one network entity for managing mobility of the UE.

Claim 16. 	(Previously Presented) The network node of claim 13, wherein the at least one processor is further configured to control configure a network connection for communication with the UE based on the UE component ID. 

Claim 17. 	(Previously Presented) The method of claim 1, further comprising:
transmitting, to the network node, information indicating whether the UE supports a capability signaling based on the UE component ID.

Claim 18. 	(Previously Presented) The UE of claim 5, wherein the at least on processor is further configured to transmit, to the network node, information indicating whether the UE supports a capability signaling based on the UE component ID.

Claim 19. 	(Previously Presented) The method of claim 9, further comprising:
receiving, from the UE, information indicating whether the UE supports a capability signaling based on the UE component ID.

20. 	(Previously Presented) The network node of claim 13, wherein the at least on processor is further configured to receive, from the UE, information indicating whether the UE supports a capability signaling based on the UE component ID.

Response to Arguments
Applicant’s arguments, see page 7, filed 7/08/2022 and a response from Applicant on 8/09/2022 interview with respect to rejection of claims 1-16 under Obviousness Double Patenting have been fully considered and are persuasive.  The rejection under Obviousness Double Patenting has been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 7/08/2022, with respect to rejection of 35 U.S.C § 103 of claims 1, 3-5, 7-9, 11-13, and 15-16 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 of claims 1, 3-5, 7-9, 11-13, and 15-16 has been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 7/08/2022, with respect to rejection of 35 U.S.C § 103 of claims 3-4, 7-8, 11-12, and 15-16 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 of claims 3-4, 7-8, 11-12, and 15-16 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 7-9, 11-13, and 15-20 are allowable over prior art of record (in particular, HE et al. (US 2018/0206113); KANAMARLAPUDI et al. (US 2016/0301790); Raghunathan et al. (US 2018/0227904)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
 
Regarding claims 1, 5, 9, and 13, “…wherein mapping information between each UE component ID and corresponding UE capabilities is stored in the network node, wherein a set of UE capabilities for communication with the mobile communication network is identified at the network node by the UE component ID based on the mapping information, and wherein the UE component ID is used to reduce a size of UE capability information, wherein the UE component ID is assigned by a vendor of the UE, and wherein the UE component ID comprises an ID of the vendor of the UE.” in combination with other limitations recited in claims 1, 5, 9, and 13.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469